Title: From George Washington to Timothy Pickering, 7 June 1781
From: Washington, George
To: Pickering, Timothy


                        
                            Dear Sir
                            Head Quarters New Windsor June 7th 1781
                        
                        At the same time I again inform you, of the almost infinite importance it is, to have the Boats in immediate
                            readiness for use, I must request and entreat that no exertions, on your part, may be wanting to put them instantly in
                            that state: if there is any thing in my power which will tend to expedite, this so necessary business, I wish to be
                            informed, that measures may be taken accordingly.
                        I wish also you will acquaint me with the means that have been made use of to transport the Arms &
                            Accoutrements to the Southward, whether they have all been forwarded as yet from this place, under what circumstances,
                            under whose care, and with what prospect of their being expediditiously transported, and safely delivered—It is a matter
                            of the greatest consequence to the Southern States, which are in danger of being over run & ruined for the want of
                            Arms. I am Dear Sir Your Most Obedient Servt
                        
                            Go: Washington
                        
                        
                            P.S. Please to send the Letters for the Eastward by the Chain of Expresses immediately.
                        

                    